The Commission of Finance and an employer have applied to this court for a writ of certiorari to review an industrial compensation case involving the interpretation or application of the statutory provision concerning lump sum payments as provided by Section 42-1-73 of the Utah Code Annotated.
There is no dispute as to the facts. On April 11, 1945, Ross T. Smith, while in the employ of Ray Davis, was killed in a mine explosion in Uintah County, Utah. Compensation insurance was carried by the State Insurance Fund. The jurisdictional facts were stipulated. On this stipulation the Industrial Commission under the date of April 25, 1945, made an order in which the employee's widow, Mrs. Cabral Smith, an alien, and three citizen minor children were awarded compensation for six years (313 weeks) at the rate of $20.80 per week. The six year period runs from April 12, 1945 to April 11, 1951, inclusive. In compliance with that order the State Insurance Fund paid to Mrs. Smith, for the benefit of herself and the three children, the amount of $20.80 per week.
On or about June 14, 1945, the State Insurance Fund received a letter from Byron A. Smith, a brother-in-law of Elina Cabral Smith, telling of Mrs. Smith's language handicaps and unhappiness in this country and requested a lump sum payment so that she and the children could return to Argentina. This letter was forwarded by the Insurance Fund to the Commission. In July, 1945, a second letter was received by the Commission reiterating the same request. Without notice to the employer or insurance carrier the Commission, on July 20, 1945, issued an order granting the request for a lump sum payment amounting to $5,624.28. Application for rehearing and reconsideration was filed *Page 89 
with the Commission by the plaintiffs herein. After consideration the Commission denied the petition.
The question is: Did the Commission exceed its authority in ordering the lump sum payment as provided by Section 42-1-73, U.C.A. 1943?
The insurance carrier contends that since one dependent is an alien who has expressed an intention to become a non-resident her part of the award should be apportioned and reduced one half. The carrier cites Continental Casualty Co. v. IndustrialCommission, 68 Utah 334, 250 P. 145, to support its contention. There the court held that nonresidence of an alien at any time when compensation was payable operates to reduce the amount to be paid during such non-residence. That case and the one before us are distinguishable upon the facts. In the instant case we are concerned with a family unit of three resident citizens and one resident alien; while in the Continental case the family unit was composed entirely of non-resident aliens. Both cases involve the alien statute, Section 42-1-68, (when an alien dependent of the deceased resides outside of the United States of America and any of its dependencies and Canada, such dependent shall be paid not to exceed one-half the amount provided therein) but, this statute does not provide for a reduction or apportionment in family unit awards when one of its members is an alien; while a reduction would be proper if the family unit were non-resident aliens. It is thereby obvious that the factual differences of this case call for a different solution.
Family unit awards are, as a general rule, preferred. Section 42-1-69, U.C.A. 1943, provides that the award shall be paid to one of the dependents for the benefit of all dependents. There are instances when the awards may be apportioned but such cases are the result of special circumstances. In        1-3 this case the Commission made the usual award to the family as a unit; such an award cannot be considered as an award in which each dependent has title to a fractional share. Each dependent has the same interest and the same right to an undivided benefit *Page 90 
in this unit award. Every member of the family has a right to the privilege of enjoying the standard of living that would be afforded by the entire award. It is apparent that the children have no divisible interest for their marriage, becoming of age, or even death has no effect on the unit award. Section 42-1-64(2), U.C.A. 1943. Certainly the rights of the three children, who are United States citizens, in this indivisible award cannot be affected by any act of their alien mother unless the statute so provides. Therefore her expressing an intention to move, or her actual moving would not affect the award to the children. This gives rise to the question: What acts, if any, of the mother can or may affect or operate to reduce the amount of an award of which each child is entitled to the full benefit? Her death would not affect it; nor would any act she might perform with the exception of marriage. Section 42-1-64(2), supra. The widow's interest in the award is intangible and indivisible except upon an event that may or may not happen. Such interest confers on the widow no independent right or interest but instead is rather a contingent claim or right or expectancy. This contingent right is incapable of transfer by grant or conveyance; such an interest is so intangible that it cannot be segregated. It follows that this award should not be apportioned or reduced.
The insurance carrier and the employer contend that the Commission cannot legally change to a lump sum award without giving the employer or insurance carrier previous notice and opportunity to be heard. The record reveals that the insurance carrier was given notice of the lump sum              4 commutation. There was no dispute about the facts. All points of law were properly reviewed by the Commission in the petition for rehearing. It follows that the insurance carrier and the employer were actually afforded a hearing by the Commission on all points involved in this case. There is no merit to this contention.
The order and award of the Commission is affirmed.
McDONOUGH, TURNER, and WADE, JJ., concur. *Page 91